DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4,15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent Number 10,636,688. Although the claims at issue are not identical, they are not patentably distinct from each other because of the anticipating (MPEP B.1. Anticipation Analysis) limitations in bold:
Pending claims:
claim 1, A method for alignment comprising:
aligning a first alignment mark on a first workpiece to a field of view (FOV) of an imaging device based on feedback from the imaging device and while a second workpiece is outside the FOV, 


wherein the aligning of the first alignment mark is performed without moving the imaging device laterally towards the first alignment mark; and


aligning a second alignment mark on the second workpiece to the first alignment mark based on feedback from the imaging device and without moving the first alignment mark out of alignment with the FOV, 

wherein the aligning of the second alignment mark comprises imaging the first alignment mark through the second workpiece using the imaging device.


Claim 1. A method for alignment comprising: aligning a first alignment mark on a first workpiece to a field of view (FOV) of an imaging device based on feedback from the imaging device, wherein the aligning of the first alignment mark comprises moving the first alignment mark and the first workpiece until the first alignment mark is localized within the FOV, wherein the aligning of the first alignment mark is performed while the FOV and the imaging device are 
stationary (i.e. not moved laterally), and wherein a second workpiece is outside the FOV during the aligning of the first alignment mark;  and aligning a second alignment mark on 
the second workpiece to the first alignment mark based on feedback from the 
imaging device, wherein the aligning of the second alignment mark is performed 
without moving the first alignment mark out of the FOV, and wherein the imaging device images the first alignment mark through the second workpiece during the aligning of the second alignment mark. 



Pending claim 2, wherein the imaging device is fixed during the aligning of the first alignment mark, is anticipated by claim 1 of U.S. Patent Number 10,636,688 “wherein the aligning of the first alignment mark is performed while the FOV and the imaging device are stationary”.

Pending claim 3, wherein the FOV is stationary during the aligning of the first alignment mark, is anticipated by claim 1 of U.S. Patent Number 10,636,688 “wherein the aligning of the first alignment mark is performed while the FOV and the imaging device are stationary”.

Pending claim 4, wherein the aligning of the first alignment mark comprises moving the first alignment mark until the first alignment mark is within the FOV, is anticipated by claim 1 of U.S. Patent Number 

Pending claims 
Claim 15, A process tool comprising:
a first workpiece stage configured to support and move a first workpiece over the first workpiece stage, 

wherein the first workpiece stage has a continuous portion;
a second workpiece stage configured to support and move a second workpiece under the second workpiece stage, 

wherein the second workpiece stage is elevated above the first workpiece stage and defines an opening extending fully through the second workpiece stage;
an imaging device over the second workpiece stage and configured to sense radiation, wherein the continuous portion is configured to block the radiation; and







a controller configured to control the second workpiece stage to align a second alignment mark in the second workpiece to a first alignment mark in the first workpiece based on feedback from the imaging device, wherein the imaging device is configured to generate the feedback by imaging the first alignment mark through both the second workpiece and the opening while the first alignment mark overlies the continuous portion.


Claim 11. A process tool comprising: 
a first workpiece stage configured to support a first workpiece over the first workpiece stage, and further configured to move the first workpiece, 
wherein the first workpiece stage has a continuous portion devoid of openings;  
a second workpiece stage configured to support a second workpiece under the second workpiece stage, and further configured to move the second workpiece, 
wherein the second workpiece stage is elevated relative to the first workpiece stage and defines an opening extending completely through the second workpiece stage;  
a radiation source over the second workpiece stage and configured to emit radiation towards the first workpiece stage through the opening, and wherein the continuous portion of the 
first workpiece stage is configured to block the radiation from passing through the first workpiece stage;  
an imaging device over the second workpiece stage and configured to sense reflections of the radiation;  and 
a controller configured to control the second workpiece stage to align a second alignment 
mark in the second workpiece to a first alignment mark in the first workpiece based on feedback from the imaging device, wherein the imaging device is configured to image the first alignment mark through both the second workpiece and the opening while aligning the second alignment mark to the first alignment 
mark and while the first alignment mark overlies the continuous portion of the first workpiece stage. 
 
 12.  The process tool according to claim 11, wherein the imaging device is configured to generate the feedback using infrared radiation.



Allowable Subject Matter
Claims 8-14 are allowed.
Claims 5-7,16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art, e.g. U.S. Patent Application Publication Number 2016/0240420 A1 to Wagenleitner teaches (e.g. Fig. 4d) performing a first alignment process to align a first alignment mark (17”) on a first workpiece (e.g. 14) to a field of view (FOV) of an imaging device (e.g. 3”) while a second workpiece (14’) is outside of the FOV.  Prior art, e.g. U.S. Patent Application Publication Number 2018/0144999 A1 to Lu et al. teaches an alignment process to align a second alignment mark (113 or 115) on the second workpiece (114) to a first alignment mark (123 or 125) based on imaging of the first alignment mark through the second workpiece by an imaging device (134/136 and 144/146), as discussed previously in the parent application.  Prior art, e.g. U.S. Patent Application Publication Number 2015/0044786 A1 to Huang et al. teaches improving alignment accuracy (AA) by adjusting the position of a wafer before and during a bonding process (Abstract).  However, prior art fails to reasonably teach or suggest in sufficient detail performing a second alignment process to align a second alignment mark on the second workpiece to the first alignment mark based on imaging of the first alignment mark through the second workpiece by the imaging device, wherein the second alignment process is performed without moving the first alignment mark out of alignment with the FOV and achieves a first alignment accuracy between the first and second alignment marks; and moving the first workpiece and/or the second workpiece so the first and second workpieces vertically contact while simultaneously performing a third alignment process, wherein the third alignment process further aligns the first and second alignment marks to each other based on imaging by the imaging device to achieve a second alignment accuracy greater than .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891